     Case 6:18-cv-00160-DCI Document 32 Filed 02/14/19 Page 1 of 3 PageID 123




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
ERIC BROADEN,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-160-Orl-40DCI

TRUCKPRO, LLC,

                       Defendant.


                                             ORDER
        This cause comes before the Court for consideration without oral argument on the

following motion:

        MOTION:        JOINT MOTION FOR APPROVAL OF SETTLEMENT
                       AND MOTION TO DISMISS THE CASE WITH
                       PREJUDICE (Doc. 28)

        FILED:         January 23, 2019



        THEREON it is ORDERED that the motion is GRANTED in part.

        Plaintiff filed this action against Defendant alleging a cause of action for unpaid overtime

wages in violation of the Fair Labor Standards Act (FLSA). Doc. 1. On January 23, 2019, the

parties filed a joint motion to approve the settlement and dismiss the case with prejudice (the

Motion), to which the parties attached their proposed settlement agreement (the Agreement).

Docs. 28; 28-1. The Court has reviewed the Agreement pursuant to Lynn’s Food Stores, Inc. v.

U.S. Dep’t of Labor, 679 F.2d 1350, 1352-53 (11th Cir. 1982), and finds it to be a fair and

reasonable resolution of the Plaintiff’s FLSA claim. However, the Agreement includes an

“Amendments” provision, which purports to allow the parties to modify the agreement without
    Case 6:18-cv-00160-DCI Document 32 Filed 02/14/19 Page 2 of 3 PageID 124



Court approval.1 See Doc. 28-1 at 5. Given that this provision would permit the parties to modify

the agreement without Court approval, the undersigned finds that this provision is due to be

stricken.2   See, e.g., Galasso v. Sascosports, Inc., No. 6:16-cv-2035-Orl-41KRS, 2017 WL

5501322, at *3 (M.D. Fla. Aug. 9, 2017), report and recommendation adopted, 2017 WL 5443164

(M.D. Fla. Nov. 2017); Rosado v. Melao Bakery, LLC, No. 6:16-cv-1060-Orl-41KRS, 2017 WL

2643982, at *4 (M.D. Fla. May 17, 2017), report and recommendation adopted, 2017 WL 2634795

(M.D. Fla. June 19, 2017).

        The Court also finds that the parties’ resolution of Plaintiff’s claim for attorney fees and

costs does not affect the fairness and reasonableness of the settlement. Bonetti v. Embarq Mgmt.

Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009).

        Finally, the parties request that the Court retain jurisdiction to enforce the terms of the

Agreement. Doc. 28 at 8. But the parties provided no argument and cited no authority in support

of this request. See Doc. 28. Courts in this District routinely deny requests to retain jurisdiction

to enforce the terms of an FLSA settlement agreement. See, e.g., Correa v. Goldblatt, Case No.

6:10-cv-1656-Orl-28DAB, 2011 WL 4596224, at *3 (M.D. Fla. Sept. 9, 2011) report and

recommendation adopted, 2011 WL 4704196 (M.D. Fla. Oct. 4, 2011); Smither v. Dolphin Pools

of SW Fla., Inc., Case No. 2:11-cv-65-FtM-29DNF, 2011 WL 2565494, at *2 (M.D. Fla. June 9,

2011) report and recommendation adopted, 2011 WL 2580459 (M.D. Fla. June 29, 2011).




1
  The “Amendments” provision provides as follows: “This Agreement may not be amended,
modified, altered, or changed, except by a written agreement which is both signed by all parties
and which makes specific reference to this Agreement.” Doc. 28-1 at 5.
2
 The Agreement contains a “Severability” provision, which provides that “[e]xcept as set forth
below, should any provision of this Agreement set forth herein be declared illegal or
unenforceable, excluding the release language, such provision shall immediately become null and
void, leaving the remainder of this Agreement in full force and effect.” Doc. 28-1 at 4.



                                                -2-
   Case 6:18-cv-00160-DCI Document 32 Filed 02/14/19 Page 3 of 3 PageID 125



Therefore, the Court finds that the parties’ request that the Court retain jurisdiction is due to be

denied.

          Given the foregoing, the Court finds that the Motion is due to be granted in part.

          Accordingly, it is ORDERED that:

          1. The Motion (Doc. 28) is GRANTED in part;

          2. Paragraph 11 of the Agreement (Doc. 28-1 at 5) is STRICKEN;

          3. The Agreement (Doc. 28-1) is otherwise found to be a fair and reasonable settlement

             of Plaintiff’s FLSA claim;

          4. The case is DISMISSED with prejudice;

          5. The Clerk is DIRECTED to close the case; and

          6. The Motion (Doc. 28) is otherwise DENIED.

          DONE and ORDERED in Orlando, Florida on February 14, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                 -3-
